In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-3477
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

CRYSTAL LUNDBERG,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 17-CR-555-2 — Elaine E. Bucklo, Judge.
                    ____________________

   ARGUED FEBRUARY 24, 2021 — DECIDED MARCH 17, 2021
                ____________________

   Before FLAUM, MANION, and KANNE, Circuit Judges.
    KANNE, Circuit Judge. Over the course of less than two
years, Crystal Lundberg went on a $5.8-million spending
spree. In that short time, she spent more than a half-million
dollars at exclusive stores, such as Nieman Marcus,
Nordstrom, Gucci, and Louis Vuitton, and $23,000 at Victo-
ria’s Secret. She incurred rental expenses exceeding $100,000
for a mansion in California. She bought a Jaguar automobile,
diamonds, and Rolex watches. She paid for plastic surgery
2                                                 No. 19-3477

and trips to places like Jamaica and Bora Bora. And she
bought much, much more.
    The problem? The money she spent wasn’t hers. Nor was
it Scott Kennedy’s, the tormented boyfriend who gave her the
credit card she used. No, the money and credit card belonged
to Kennedy’s employer, Nemera—intended for company
purchases only.
   Nemera eventually caught on, and the couple’s scheme
quickly unraveled. Kennedy cooperated with the govern-
ment, pled guilty, and ultimately testiﬁed against Lundberg,
who went to trial. The jury convicted Lundberg of ﬁve counts
of wire fraud, and the court imposed a ﬁfty-three-month sen-
tence (plus well over $4 million in restitution).
   Lundberg now appeals her conviction and sentence. Be-
cause we ﬁnd no error in either, we aﬃrm.
                      I. BACKGROUND
    Nemera is a French company that designs and manufac-
tures medical and drug-delivery devices. Scott Kennedy was
an accountant employed as the controller for Nemera’s facil-
ity in Buﬀalo Grove, Illinois. In this position, Kennedy had
near-complete control over the facility’s ﬁnances, including
its ﬁnancial reporting, accounting, internal controls, budget-
ing, credit cards, and central banking account.
    In 2012, Kennedy hired an escort named Crystal Lundberg
through a website called Backpage (which has since been
seized by the government for enabling prostitution). Evi-
dently, Kennedy fell head over heels for Lundberg; he en-
gaged her services several more times throughout the next
few years, and they developed a romantic relationship.
No. 19-3477                                                   3

   In May 2015, Kennedy opened an American Express ac-
count on behalf of Nemera meant for company purchases
from vendors. He had exclusive control over the card and was
responsible for paying the bills from Nemera’s account.
   A couple months later, in July 2015, Lundberg asked Ken-
nedy if she and her two daughters could move in with him.
He readily agreed, paid oﬀ her hotel bill, bought her a car, and
acquired a new apartment—then a ﬁve-bedroom house—to
accommodate them all.
   Kennedy expected their new living arrangement to be per-
manent, and because he was the sole source of income by this
point, he promptly made eﬀorts to stabilize their ﬁnancial sit-
uation.
    He spoke to Lundberg about his ﬁnances; asked her to sell
some of her belongings to help cover expenses; requested that
she put together a budget for things like her daughters’ aca-
demic and extracurricular club fees; and suggested that she
look into getting a job or government assistance. He also
added Lundberg to his personal credit cards (but capped her
spending at $1,500 per month, which apparently wasn’t
enough for Lundberg, who opened a few additional credit
lines for small amounts using Kennedy’s information without
his knowledge).
   Despite these eﬀorts, Kennedy’s debt burden ballooned—
and fast. By October 2015, his personal credit cards were all
maxed out and his ﬁnances were in shambles.
   The next month, Lundberg asked Kennedy for help with a
“big Christmas” for her kids. Kennedy replied that he was
“broke” and had “nothing more to give.” Lundberg sug-
gested that they use the Nemera corporate card. Kennedy
4                                                No. 19-3477

objected at ﬁrst—“Absolutely not. Can’t do it.”—and ex-
plained that the card was a business card for business use.
    But he relented within a few days and handed over the
Nemera card because he was “trying to be a provider for [the]
family” and “make [Lundberg] happy.” He reiterated to
Lundberg that he did not have the money to cover the ex-
penses and would have to use Nemera’s funds. He also
bought into Lundberg’s tale that she would gain access to a
trust account set up by her adoptive father when she turned
thirty, and that that money could be used to pay back Nem-
era. (No such account existed.)
   From that point on, Kennedy and Lundberg made thou-
sands of personal purchases on the Nemera card. The credit-
card bills exploded, and when they repeatedly hit their
$125,000 limit, Lundberg would ask that Kennedy pay down
the card. He always did, using Nemera’s bank account.
    His own involvement notwithstanding, Kennedy made
tepid eﬀorts to stop or slow Lundberg’s spending. For exam-
ple, in February 2016, he emailed Lundberg a detailed ac-
counting of his earnings and the mounting bills to show her
that they were living beyond their means. And after Lundberg
made one $4,000 purchase at Louis Vuitton on the Nemera
card, Kennedy told her: “Crystal, please don’t buy anymore
[sic]. We can’t aﬀord it, and we really don’t need it.”
  By June 2016, the spending had taken a toll on Kennedy,
who checked himself into a hospital for mental health treat-
ment. He also wrote Lundberg an email:
      I feel like I’m not being heard or believed, just
      used … . I have crossed my moral and ethical
      boundary by allowing you to spend on my
No. 19-3477                                                       5

       corporate Amex and using company funds to pay
       the balances. This should have never happened. I
       have put myself out on a limb to provide all that you
       want at the risk of jail, my livelihood, and my sanity.
    But to no eﬀect; Lundberg thereafter used the card to
move herself out to San Diego, California, prepare to open her
own spa, and lease a 7,000 square-foot home. (She was ap-
proved for the lease only after providing the leasing company
with doctored versions of Kennedy’s tax forms that appeared
to reﬂect her personal income.)
    Even while pleading with Lundberg to stop spending,
however, Kennedy continued taking no small part in it him-
self. For example, he took a trip to Hawaii with Lundberg in
July 2016 (on the corporate card), and when American Ex-
press’s fraud-detection system blocked an attempted pur-
chase (with the corporate card) at a jewelry kiosk, Kennedy—
Lundberg at his side—called American Express to authorize
the purchase.
   During a trip to Miami (on the corporate card) for
Lundberg to receive plastic surgery (on the corporate card),
Lundberg told Kennedy that she did not want to go to jail.
Kennedy rejoined that they could stagger their sentences so
someone could remain at home with the kids.
  In October 2016, Kennedy wrote another email to
Lundberg, but he sent it to himself ﬁrst so he could edit it. The
email he sent to himself read:
       Am I just a bank account? You live in a mansion in
       California, constantly buying new gadgets, while I
       live in a hotel. All this spending is putting my career,
       my livelihood and my freedom at risk. I am commit-
       ting fraud and theft by allowing you to continue to
6                                                  No. 19-3477

      spend and live your dream, and what do I get in re-
      turn?
Kennedy later testiﬁed that he sent a substantively identical
email to Lundberg but deleted it after Lundberg responded
through a series of text messages: “Omg please delete that
email”; “Admitting your [sic] committing fraud”; “Delete that
are you fucking crazy.”
    All the while, Kennedy diligently worked to conceal the
fraud from his employer. He fabricated and altered Nemera’s
ﬁnancial records to reﬂect that purchases made on the card
were for legitimate business purposes. He even doctored se-
lect records that were to be reviewed by Nemera’s external
auditor. But by January 2017, Kennedy texted Lundberg, “We
need to be careful in spending now. I have run out of hiding
spots in the ﬁnancials.” Lundberg’s reply: “Sorry.”
   And still Kennedy enabled Lundberg’s spending, even ﬂy-
ing out to California to assist her with the purchase of a
$40,000 Rolex watch for her birthday.
    Ultimately, the personal charges made on the Nemera
card from late 2015 to early 2017 included, among other
things:
      •   Trips to Texas, Disney World, Hawaii, Jamaica, Mi-
          ami, and Bora Bora;
      •   $159,805 worth of products from Nieman Marcus;
      •   $138,640 worth of products from Nordstrom;
      •   $55,364 worth of products from Louis Vuitton;
      •   $25,572 worth of products from Gucci;
      •   $22,989 worth of products from Victoria’s Secret;
No. 19-3477                                                  7

      •   $85,150 worth of products from the House of Dia-
          monds;
      •   $6,376 worth      of      products   from   Christian
          Louboutin;
      •   $103,398 in rent for a 7,000 square-foot home for
          Lundberg in California;
      •   $10,000 worth of NBA tickets;
      •   $31,000 to a plastic-surgery center;
      •   $61,000 on two Rolex watches;
      •   $12,000 for a piano;
      •   $40,000 for a Jaguar automobile;
      •   $55,617 for “pet care.”
  The scheme came to a swift end in March 2017, when
American Express contacted Nemera about suspected fraud.
Nemera suspended, and then terminated, Kennedy.
   When Kennedy told Lundberg the jig was up, she bar-
raged Kennedy with texts: “I am going to have to start selling
myself again”; “I was so close”; “To being ﬁnancially free”;
“And you miss using [sic] your corp card scares the fuck out
of me”; “They could come and take everything that was ever
bought on that card.” She was concerned that she’d go to jail:
“Do I create a will for my kids in case I’m taken from them[?]”
   In August 2017, a grand jury indicted Kennedy and
Lundberg on six counts of wire fraud under 18 U.S.C. § 1343
and alleged that they jointly participated in a scheme to de-
fraud Nemera by using the corporate card for personal ex-
penditures. Kennedy cooperated with the government and
entered a plea agreement. Lundberg went to trial.
8                                                  No. 19-3477

    At trial, Kennedy testiﬁed about the above details of the
scheme. Other government witnesses included a Nemera ex-
ecutive, a part-time babysitter for Lundberg’s children in Cal-
ifornia (who was also told the bogus story about Lundberg’s
trust account), and a forensic analyst who testiﬁed that the
couple had spent $5,796,056 on personal expenditures from
July 2015 to March 2017.
    The defense called one witness—Kennedy—before resting
its case. It never moved for a judgment of acquittal.
    The jury found Lundberg guilty of ﬁve counts of wire
fraud. At sentencing, the district court imposed a below-
guidelines sentence of ﬁfty-three months’ imprisonment, plus
restitution to Nemera ($3,390,000) and its insurer ($1 million).
Lundberg appealed.
                         II. ANALYSIS
    Lundberg argues that (1) the district court erred by admit-
ting three pieces of evidence, (2) there was insuﬃcient evi-
dence to support the jury’s verdict, and (3) the district court
erred at sentencing by applying the “sophisticated means en-
hancement” under U.S.S.G. § 2B1.1(b)(10)(C). We address
these arguments in turn.
    A. Evidentiary Arguments
    Lundberg argues that, under some combination of Federal
Rules of Evidence 402, 403, and 404, the district court erred by
allowing the government to introduce three pieces of evi-
dence at trial: ﬁrst, Lundberg’s background as an escort; sec-
ond, the October 2016 email that Kennedy wrote to himself in
which he admitted that he was “committing fraud and theft”;
and third, Lundberg’s unauthorized opening of personal
credit lines in Kennedy’s name.
No. 19-3477                                                     9

    We usually review such evidentiary decisions for abuse of
discretion, “[b]ut when a defendant fails to object to a poten-
tial evidentiary error … in the district court,” they are for-
feited and “reviewed only for plain error.” United States v.
Thomas, 933 F.3d 685, 690 (7th Cir. 2019) (citing United States
v. Ambrose, 668 F.3d 943, 963 (7th Cir. 2012)). “On plain-error
review, we may reverse if: (1) an error occurred, (2) the error
was plain, (3) it aﬀected the defendant’s substantial rights,
and (4) it seriously aﬀected the fairness, integrity, or public
reputation of the proceedings.” Id. (citing United States v.
Olano, 507 U.S. 725, 732–38 (1993); United States v. Pierson, 925
F.3d 913, 919 (7th Cir. 2019)).
    An evidentiary argument can also be waived, which “ex-
tinguishes any error and precludes appellate review.” United
States v. Clark, 535 F.3d 571, 577 (7th Cir. 2008). While “forfei-
ture occurs when a party fails to make an argument because
of accident or neglect,” Sansone v. Brennan, 917 F.3d 975, 983
(7th Cir. 2019), waiver is “a deliberate decision not to present
a ground for relief that might be available in the law,” United
States v. Cook, 406 F.3d 485, 487 (7th Cir. 2005).
    Although Lundberg’s counsel requested at oral argument
that we apply plain-error review to her waived arguments as
well as to her forfeited arguments, that request misunder-
stands the preclusive nature of waiver. Granting it would thus
undo all the progress we’ve recently made in clarifying the
diﬀerence between waiver and forfeiture. See Ricci v. Salzman,
976 F.3d 768, 771 n.2 (7th Cir. 2020); Henry v. Hulett, 969 F.3d
769, 786 (7th Cir. 2020) (“In the criminal context, the distinc-
tion between waiver and forfeiture is critical: while waiver
precludes review, forfeiture permits a court to correct an error
under a plain error standard.”). We therefore will not review
10                                                   No. 19-3477

the arguments that we ﬁnd waived and will apply plain-error
review to those we ﬁnd forfeited.
   With respect to Lundberg’s background as an escort—the
defense not only failed to object to this information at trial,
but it asked Kennedy on the stand if he had met Lundberg
“on Backpage as an escort” and if Kennedy knew what
Lundberg “does for a living.”
    Then, in closing argument, defense counsel sought to con-
trast Kennedy’s background with Lundberg’s. Referring to
Kennedy—“Now, again, this is not some prostitute who
doesn’t have any education. This is Scott Kennedy. Scott Ken-
nedy wasn’t just an accountant, he’s a CPA” (certiﬁed public
accountant).
   So even if there was an error, “[i]t is well settled that the
defendant’s reference to or use of a claimed erroneously ad-
mitted line of evidence waives the error.” United States v.
Wolﬀ, 409 F.2d 413, 416 (7th Cir. 1969); see United States v.
Cooper, 243 F.3d 411, 416 (7th Cir. 2001) (holding that a de-
fendant waives an evidentiary objection when he refers to that
evidence at trial).
    Regarding the email that Kennedy sent himself—
Lundberg waived this argument, too, because not only did
she fail to object at trial, but she aﬃrmatively stipulated to the
email’s admission. It’s diﬃcult to think of a clearer case of
waiver. See United States v. Schalk, 515 F.3d 768, 774 (7th Cir.
2008) (“[B]ecause [the defendant] aﬃrmatively stated at trial
that he had no objection to [the evidence], any potential argu-
ment … is waived.”); United States v. Redditt, 381 F.3d 597, 602
(7th Cir. 2004) (“When trial counsel aﬃrmatively represents
No. 19-3477                                                     11

that he has no objection to the admission of certain evidence,
he has intentionally waived any argument to the contrary.”).
    And as to the testimony about Lundberg’s unauthorized
opening of additional credit lines—Lundberg failed to object
to this evidence at trial, so the argument is forfeited. See United
States v. James, 464 F.3d 699, 709 (7th Cir. 2006) (noting that a
failure to object to evidence at trial results in forfeiture).
Lundberg concedes that plain-error review therefore applies
but makes no eﬀort to satisfy it. She makes only passing ref-
erence to Rules 403 and 404 but cites no cases or other author-
ity supporting that the admission of this evidence was plain
error that somehow aﬀected her substantial rights or seri-
ously aﬀected the fairness, integrity, or public reputation of
the proceedings. Thomas, 933 F.3d at 690. Plain-error review is
a diﬃcult obstacle to overcome even with a developed argu-
ment. It’s impossible to overcome without one.
   B. Suﬃciency of the Evidence
    We may overturn a jury verdict for insuﬃcient evidence
only “if no rational trier of fact could have agreed with the
jury.” Cavazos v. Smith, 565 U.S. 1, 2 (2011). This is a “nearly
insurmountable” hurdle even when the argument is pre-
served. United States v. Grayson Enters., Inc., 950 F.3d 386, 405
(7th Cir. 2020) (quoting United States v. Faulkner, 885 F.3d 488,
492 (7th Cir. 2018)). The hurdle is even higher where a defend-
ant fails to move for judgment of acquittal, in which case we
again review for plain error. United States v. Sheneman, 682
F.3d 623, 628 (7th Cir. 2012) (citing United States v. Irby, 558
F.3d 651, 653 (7th Cir. 2009)).
  We review for plain error here because Lundberg did not
move for a judgment of acquittal. The “requirements for plain
12                                                      No. 19-3477

error are met with respect to suﬃciency of the evidence claims
‘if the record is devoid of evidence pointing to guilt, or if the
evidence on a key element of the oﬀense was so tenuous that
a conviction would be shocking.’” United States v. Meadows, 91
F.3d 851, 855 (7th Cir. 1996) (quoting United States v. Wright,
63 F.3d 1067, 1072 (11th Cir. 1995)); see Sheneman, 682 F.3d at
628 (“Under the plain error standard, [the defendant] must
show that ‘a manifest miscarriage of justice will occur if his
conviction is not reversed.’” (quoting United States v. Powell,
576 F.3d 482, 491–92 (7th Cir. 2009))). Lundberg doesn’t come
close to satisfying this standard.
    Lundberg argues that the evidence at trial did not support
a ﬁnding that she was a knowing participant in the scheme to
defraud Nemera; simply knowing about Kennedy’s fraud, she
maintains, is insuﬃcient. Her overall contention seems to be
that while she may have been all too happy to receive the
fruits of Kennedy’s fraud, she cannot be liable for it as a partic-
ipant.
    Lundberg is right that the speciﬁc intent to defraud is one
element of wire fraud under 18 U.S.C. § 1343, United States v.
O’Connor, 656 F.3d 630, 644 (7th Cir. 2011), and the intent to
defraud “requires more than knowledge of ‘shadowy deal-
ings,’ superﬁcial participation, or the exchange of money,” id.
at 645 (quoting United States v. Bailey, 859 F.2d 1265, 1274 (7th
Cir. 1988)). Rather,
       [t]o prove an intent to defraud, “we require a willful
       act by the defendant with the speciﬁc intent to de-
       ceive or cheat, usually for the purpose of getting ﬁ-
       nancial gain for one’s self or causing ﬁnancial loss to
       another.” “Direct evidence of an intent to defraud is
       rare,” however, and we have held that the
No. 19-3477                                                    13

       Government may prove a speciﬁc intent to defraud
       through “circumstantial evidence and inferences
       drawn from the scheme itself that show that the
       scheme was reasonably calculated to deceive indi-
       viduals of ordinary prudence and comprehension.”
United States v. Roberts, 534 F.3d 560, 571 (7th Cir. 2008) (cita-
tions omitted) (quoting United States v. Sloan, 492 F.3d 884, 891
(7th Cir. 2007)). So “the government could not simply show
that [Lundberg] participated in a transaction that turned out
to be part of a fraudulent scheme. The government also had
to show [Lundberg’s] ‘willful participation in the scheme
with knowledge of its fraudulent nature and with intent
that … illicit objectives be achieved.’” Bailey, 859 F.2d at 1273
(alteration omitted) (quoting United States v. Price, 623 F.2d
587, 591 (9th Cir. 1980)); see also United States v. Johnson, 927
F.2d 999, 1004 (7th Cir. 1991) (ﬁnding suﬃcient evidence of
fraudulent intent where the defendant “knew of the deliber-
ate falsiﬁcation of … records and the subsequent receipt of
federal funds,” “observed and participated” in the scheme,
and “knew the scheme was illegal”).
   The jury here was provided with ample evidence to sup-
port its ﬁnding that Lundberg had a “speciﬁc intent to deceive
and cheat,” Sloan, 492 F.3d at 891, because it showed that
Lundberg knew she and Kennedy were spending money that
was not theirs and that they were not authorized to spend,
and that she directly participated in that illicit spending.
    That’s clear enough from our recap of the facts above. But
to reiterate: Testimony established that Lundberg was ﬁrst
made aware of Kennedy’s “broke” ﬁnancial situation in No-
vember 2015, and in response, Lundberg proposed using the
Nemera corporate card to buy Christmas gifts. Kennedy
14                                                No. 19-3477

testiﬁed that he initially refused and told Lundberg that the
card was for company purchases only. Then he relented, and
a corporate card was in Lundberg’s possession for most of the
next ﬁfteen months. During that time, Lundberg and Ken-
nedy made purchase after extravagant purchase to the tune of
$5.8 million, far more than what Kennedy could have af-
forded on his own.
    Trial evidence also supported that Lundberg knew all this
spending was illicit. How could she not? Kennedy told
Lundberg in June 2016 that he had “crossed [his] moral and
ethical boundary by allowing [her] to spend on [his] corpo-
rate Amex and using company funds to pay the balances.”
This risked “jail,” not to mention Kennedy’s “livelihood” and
“sanity.” But Lundberg continued shopping. Four months
later, Kennedy wrote that the “fraud” was weighing on him.
Lundberg chided him to delete the email—then continued
shopping. In December 2016, PayPal froze Lundberg’s ac-
count (paid for with Nemera’s card) due to suspicious activ-
ity. She and Kennedy drafted a fraudulent response to explain
away the purchases—and then she continued shopping. The
next month, Kennedy told Lundberg to be careful with spend-
ing because he had “run out of hiding spots in the ﬁnancials.”
Lundberg responded “Sorry”—then continued shopping.
   That evidence is suﬃcient to support the jury’s ﬁnding
that Lundberg had the requisite intent to defraud.
    Lundberg’s other arguments are equally unpersuasive.
She argues, for example, that she could not have defrauded
Nemera because she didn’t work there and had no interac-
tions with the company. That’s not how it works. It is enough
to show that Lundberg “was a knowing participant in the
scheme” to defraud the company. United States v. Jackson, 546
No. 19-3477                                                                15

F.3d 801, 815 (7th Cir. 2008). Lundberg also argues that she,
unlike Kennedy, was uneducated and unsophisticated. But
our cases “do not supply an unsophisticated defendant with
an automatic defense to a fraud or conspiracy indictment.”
Johnson, 927 F.2d at 1005. “This principle is particularly appli-
cable here. The government oﬀered ample evidence of
[Lundberg’s] guilt. Accepting her exculpatory theory would
require us to read the evidence in her favor rather than in fa-
vor of the jury’s verdict.” O’Connor, 656 F.3d at 645.
   Lundberg’s other scattershot attempts to undermine her
conviction are likewise without merit. 1 The evidence was suf-
ﬁcient to establish that Lundberg was an active and knowing
participant in the scheme to defraud Nemera and therefore
supports the jury’s verdict.
    C. Sophisticated Means Enhancement
    We turn last to Lundberg’s challenge to the district court’s
application of the “sophisticated means” sentencing enhance-
ment under U.S.S.G. § 2B1.1(b)(10)(C). The district court’s ap-
plication of this enhancement is “reviewed by this Court for
clear error.” United States v. Friend, 104 F.3d 127, 129 (7th Cir.


1 For example, Lundberg argues that the jury’s acquittal on Count 1 of the

indictment “brings into question the validity” of the guilty verdicts on
Counts 2 through 6 because the overall scheme was alleged in Count 1
(and incorporated by reference into the remaining counts). That argument
is as undeveloped as it is frivolous. See United States v. Pisman, 443 F.3d
912, 914 (7th Cir. 2006) (“[T]he inconsistency in jury verdicts is not a basis
for reversal except in the situation in which two guilty verdicts cannot co-
exist.” (citing United States v. Powell, 469 U.S. 57, 68–69 (1984))).
16                                                   No. 19-3477

1997) (citing United States v. Hammes, 3 F.3d 1081, 1083 (7th
Cir. 1993)). “Under this standard of review, we accord ‘great
deference’ to the district court’s ﬁnding and reverse it only if
a review of the record demonstrates a ‘deﬁnite and ﬁrm con-
viction that a mistake has been committed.’” Id. (quoting
United States v. Hickok, 77 F.3d 992, 1007 (7th Cir. 1996)).
    Under U.S.S.G. § 2B1.1(b)(10)(C), a defendant’s oﬀense
level should be increased by two if the oﬀense “involved so-
phisticated means and the defendant intentionally engaged in
or caused the conduct constituting sophisticated means.” An
application note provides that “‘sophisticated means’ means
especially complex or especially intricate oﬀense conduct per-
taining to the execution or concealment of an oﬀense.” Id.
§ 2B1.1 cmt. n.9(B).
    We have held that “the level of planning or concealment
in relation to typical fraud of its kind is determinative.” United
States v. Harris, 791 F.3d 772, 781 (7th Cir. 2015) (citing United
States v. Ghaddar, 678 F.3d 600, 602 (7th Cir. 2012)). So “[t]he
sophisticated means enhancement does not require a brilliant
scheme, just one that displays a greater level of planning or
concealment than the usual [fraud] case.” United States v. Fife,
471 F.3d 750, 754 (7th Cir. 2006) (citing, among other cases,
United States v. Kontny, 238 F.3d 815, 821 (7th Cir. 2001)); see
United States v. Bickart, 825 F.3d 832, 837–38 (7th Cir. 2016)
(“‘[S]ophistication’ refers ‘to the presence of eﬀorts at conceal-
ment that go beyond (not necessarily far beyond, for it is only
a two-level enhancement …) the concealment inherent in
[the] fraud.’” (quoting Kontny, 238 F.3d at 821)).
   The district court added two points to Lundberg’s oﬀense
level under this enhancement because Lundberg altered Ken-
nedy’s tax forms and pay stubs so that they appeared to
No. 19-3477                                                   17

reﬂect her own income and used those doctored documents
to support her lease application for the 7,000 square-foot Cal-
ifornia home paid for with Nemera funds.
    We ﬁnd no clear error in the district court’s application of
the sophisticated means enhancement here. The doctoring of
another person’s tax forms to support a lease application for
a home paid for with the victim’s money obviously goes
above and beyond the activity inherent in wire fraud, which
requires only that the defendant “(1) participated in a scheme
to defraud; (2) had the intent to defraud; and (3) used the
wires in furtherance of the fraudulent scheme.” O’Connor, 656
F.3d at 644. Count 3 of the indictment—the “transfer of ap-
proximately $12,422 in funds from American Express to Cal-
Prop Management in San Diego, California, to pay the lease
on [Lundberg’s] San Diego residence”—plainly “involved”
Lundberg’s doctoring of Kennedy’s tax forms, for without
those falsiﬁed documents, Lundberg would not have been ap-
proved for the lease. And we have held that using “elaborate
tactics to conceal the source of … money,” Ghaddar, 678 F.3d
at 603, falsifying payment stubs, Kontny, 238 F.3d at 820, and
fabricating tax forms, Bickart, 825 F.3d at 838, each constitutes
sophisticated means. Lundberg did all the above.
                       III. CONCLUSION
   Lundberg waived or forfeited her evidentiary arguments
on appeal, the evidence was suﬃcient to support the jury’s
verdict, and the district court committed no clear error at sen-
tencing. We therefore AFFIRM.